FILED
                              NOT FOR PUBLICATION                           JUL 21 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



RAJESH DUTT and LATA RASHMIN                     No. 10-70113
DUTT,
                                                 Agency Nos. A073-970-518
               Petitioners,                                  A073-970-519

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted July 12, 2011 **

Before:        SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       Rajesh Dutt and Lata Rashmin Dutt, natives and citizens of Fiji, petition for

review of the Board of Immigration Appeals’ (“BIA”) order denying their motion

to reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We

review for abuse of discretion the denial of a motion to reopen and de novo claims

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of constitutional violations in immigration proceedings. Iturribarria v. INS, 321

F.3d 889, 894 (9th Cir. 2003). We deny the petition for review.

      The BIA did not abuse its discretion in denying petitioners’ motion to

reopen as untimely where it was filed more than 90 days after the BIA’s final order

of removal, see 8 U.S.C. § 1229a(c)(7)(C)(i), and petitioners failed to demonstrate

changed country conditions to qualify for the regulatory exception to the time limit

for filing motions to reopen, see 8 U.S.C. § 1229a(c)(7)(C)(ii); cf. Malty v.

Ashcroft, 381 F.3d 942, 945 (9th Cir. 2004). Therefore, petitioners’ due process

rights were not violated. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000)

(requiring error for a due process violation).

      We do not consider the extra-record evidence submitted for the first time

with petitioners’ opening brief because the court’s review is limited to the

administrative record. See 8 U.S.C. § 1252(b)(4)(A).

      Petitioners’ remaining contentions are unavailing.

      PETITION FOR REVIEW DENIED.




                                           2                                    10-70113
3   10-70113